           Case 1:20-mj-12101-UA Document 6 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                     -v-                                               20 Mag. 12101

 OMAR ADAMS,                                                             ORDER
                               Defendant.




       A bail appeal hearing was held by telephone on November 20, 2020.

       Defendant Omar Adams is hereby ordered released on his own signature.

       The parties shall promptly set forth the bail conditions as stated on the record, including

pretrial detention with location monitoring, which conditions shall be met within 14 days.



       SO ORDERED.

Dated: November 20, 2020
       New York, New York




                                                              Part I




                                                 1
